Citation Nr: 1237047	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his two sisters


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which denied the benefit sought on appeal on the basis that new and material evidence had not been submitted to reopen the claim which had previously been denied in December 1992.  

In December 2002, the Board concluded that new and material evidence had been submitted to reopen the Veteran's claim for service connection for pulmonary tuberculosis, and the issue was remanded for further development.  The issue was again remanded for further development in October 2003.

In a decision dated in August 2005, the Board denied service connection for pulmonary tuberculosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in March 2007, the Court granted a Joint Motion for Remand vacating the Board's decision, and remanding it to the Board for compliance with the instructions in the Joint Motion.  In October 2007 and August 2009, the Board remanded the case for further evidentiary development.  

In a decision dated in July 2010, the Board denied service connection for pulmonary tuberculosis.  The Veteran appealed that decision to the Court, and in a February 2012 Memorandum Decision, the Court vacated the July 2010 decision, remanding the case for readjudication in compliance with directives specified in its decision.

In March 2002, the Veteran testified at a video conference hearing over which a Veterans Law Judge of the Board presided.  During the pendency of the appeal, the Veterans Law Judge that conducted that hearing left the employment of the Board, and the Veteran elected to appear at an additional hearing.  In June 2009, the Veteran testified at a second hearing before an Acting Veterans Law Judge at the RO.  A transcript of each hearing has been associated with his claims file.  
The Acting Veterans Law Judge that conducted the June 2009 hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in June 2012, the Board notified the Veteran of the fact that the Acting Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011).  Later in June 2012, the Veteran notified the Board that he did not wish to appear at another hearing before a Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 decision, the Board, in pertinent part, considered an August 2000 private medical opinion from J. Brendan O'Keefe, MD, and a December 2001 private medical opinion written by Thomas W. Atkinson, MD.  The Board recognized that the August 2000 letter from Dr. O'Keefe had suggested that the Veteran had been hospitalized in 1958 for tuberculosis, and the December 2001 letter from Dr. Atkinson had indicated that pending receipt of substantiating records from the Veteran's former attorney it was assumed that he had tuberculosis in service.  In its decision, the Board found that these opinions lacked probative value, as it did not appear that Dr. O'Keefe had reviewed the Veteran's claims file, and there had been no service treatment records to confirm that the Veteran had pulmonary tuberculosis in 1958, which had been the basis of Dr. Atkinson's opinion.

In its February 2012 Memorandum Decision, the Court essentially held that the Board erred by not seeking clarification from Dr. O'Keefe as to whether she had reviewed the Veteran's claims file in formulating her opinion and by not seeking clarification from Dr. Atkinson as to whether there was actual evidence of a 1958 diagnosis of tuberculosis of the Veteran.   The Court concluded that the Board must seek clarification from each private medical care provider prior to further adjudication of this matter.  As such, the Board has no discretion and must remand this matter to comply with the Court's February 2012 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, the RO shall contact J. Brendan O'Keefe, MD, in Seminole, Oklahoma, and seek clarification as to the following August 2000 medical opinion:

"Patient entered service in 1958 [and] was in San Diego where he developed tuberculosis.  Patient was in hospital in March of 1958 for treatment of tuberculosis."

(a)  In rendering the opinion, were the Veteran's service treatment records reviewed?

(b)  In rendering the opinion, were any post-service treatment records of the Veteran dated prior to the 1990's reviewed?

(c)  In rendering the opinion, was there any documented evidence of a diagnosis or manifestations suggestive of tuberculosis of the Veteran in 1958?

(d)  Do you have any additional medical records of the Veteran regarding treatment for tuberculosis at any time dated from 1958 to the present?  If so, kindly provide such records so that they may be associated with his claims file.

2.  After obtaining the necessary authorization from the Veteran, the RO shall contact Thomas W. Atkinson, MD, in Fayetteville, AR, and seek clarification as to the following December 2001 medical opinion:

"I have reviewed medical records from 1958 when this patient was first admitted to the service until the year 2000.  By the chart, this patient was diagnosed with tuberculosis in 1958 and by a document from Mrs. Rothchild dated 12/05/01, she has found Naval personnel records in NPRC St. Louis. . . . There is a record of his being treated in California for active tuberculosis in 1958.  Pending the receipt of these records... I will assume the patient had active tuberculosis in 1958."

(a)  In rendering the opinion, were the Veteran's service treatment records reviewed?

(b)  In rendering the opinion, was there any documented evidence of a diagnosis of tuberculosis of the Veteran in 1958?

(c)  Were any records ever received from any source, to include Ms. Murphy, demonstrating that the Veteran had active tuberculosis in 1958.

(d)  Do you have any additional medical records of the Veteran regarding treatment for tuberculosis at any time dated from 1958 to the present?  If so, kindly provide such records so that they may be associated with his claims file.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

4.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

